Opinion by
Mb. Justice Mitchell,
The learned judge below very forcibly said: “ The will of John Kohler, father of the cestui que trust, was written thirty-six years before the decree of adoption, and that event therefore was not reasonably' within the contemplation of the testator. But as he gave the estate to those persons to whom the law would give it in the case of intestacy, he cannot be said to have had any particular class of heirs or next of kin in view, and he committed the question of determining who should take to the law itself.” And it is only necessary to add that a testator who commits the distribution of his estate to the law, upon the happening of an event necessarily future, must reasonably be presumed to have contemplated the possibility of a change in the law in the mean time. McGunnigle v. McKee, 77 Pa. 81, and Johnson’s Appeal, 88 Pa. 346, were decided on this principle.
Decree affirmed.